Exhibit 10.3

INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (the “Supplement”),
dated as of February 15, 2017, among the Person listed on the signature pages
hereof (the “Grantor”), and JPMORGAN CHASE BANK, N.A., as collateral agent for
the Secured Parties (in such capacity, together with its successors in such
capacity, the “Collateral Agent”).

A.    Capitalized terms used herein and not otherwise defined herein (including
terms used in the preamble and the recitals) shall have the meanings assigned to
such terms in the Security Agreement, dated as of May 14, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified, the
“Security Agreement”), by and among MILACRON HOLDINGS CORP., a Delaware
corporation, MILACRON LLC, a Delaware limited liability company (the
“Borrower”), each of the subsidiaries listed on Annex A thereto and the
Collateral Agent.

B.    The rules of construction and other interpretive provisions specified in
the Term Loan Agreement shall apply to this Supplement, including terms defined
in the preamble and recitals hereto.

C.     Pursuant to Section 4.1(b) of the Security Agreement, the Grantor has
agreed to execute or otherwise authenticate this Supplement for recording the
Security Interest granted under the Security Agreement to the Collateral Agent
in the Grantor’s Registered Intellectual Property with the United States Patent
and Trademark Office and the United States Copyright Office and any other
Governmental Authorities located in the United States necessary to perfect the
Security Interest hereunder in such Registered Intellectual Property.

Accordingly, the Collateral Agent and the Grantor agree as follows:

SECTION 1.    Grant of Security. The Grantor hereby grants to the Collateral
Agent for the benefit of the Secured Parties a security interest in all of the
Grantor’s right, title and interest in and to the United States Patent
registrations and applications set forth in Schedule A hereto, excluding any
Excluded Assets (collectively, the “Collateral”).

SECTION 2.    Security for the Secured Obligations. The grant of a security
interest in the Collateral by the Grantor under this Supplement secures the
payment of all amounts that constitute part of the Secured Obligations and would
be owed to the Collateral Agent or the Secured Parties but for the fact that
they are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Grantor.

SECTION 3.    Recordation. The Grantor authorizes and requests that the Register
of Copyrights, the Commissioner for Patents, the Commissioner for Trademarks and
any other applicable governmental officer located in the United States record
this Supplement. Separate agreements should be entered in respect of patents,
trademarks, and copyrights.

SECTION 4.    Grants. Rights and Remedies. This Supplement has been entered into
in conjunction with the provisions of the Security Agreement. The Grantor does
hereby acknowledge and confirm that the grant of the security interest hereunder
to, and the rights and



--------------------------------------------------------------------------------

remedies of, the Collateral Agent with respect to the Collateral are more fully
set forth in the Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Supplement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.

SECTION 5.    Counterparts. This Supplement may be executed by one or more of
the parties to this Supplement on any number of separate counterparts (including
by facsimile or other electronic transmission (i.e. a “pdf’ or “tif’)), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

SECTION 6.    GOVERNING LAW. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND APPLICABLE FEDERAL LAWS
GOVERNING THE COLLATERAL.

SECTION 7.    Severability. Any provision of this Supplement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and in the Security Agreement, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8.    Notices. All notices, requests and demands pursuant hereto shall
be made in accordance with Section 11.3 of the Term Loan Agreement. All
communications and notices hereunder to the Grantor shall be given to it in care
of the Borrower at the Borrower’s address set forth in Section 11.3 of the Term
Loan Agreement.

SECTION 9.    Expenses. The Grantor agrees to reimburse the Collateral Agent for
its reasonable, documented and invoiced out-of-pocket expenses in connection
with this Supplement in accordance with Section 11.2 of the Term Loan Agreement.

SECTION 10.    Release of Security Interest. In connection with the termination
or release of Security Interests evidenced by the Security Agreement, the
Collateral Agent shall execute and deliver to the Grantor, at the Grantor’s
expense, all documents that the Grantor shall reasonably request to evidence
such termination or release.

SECTION 11.    Intercreditor Agreement Governs. Notwithstanding anything herein
to the contrary, this Supplement, the Liens and security interests granted to
the Collateral Agent, for the benefit of the Secured Parties, pursuant to this
Supplement and the exercise of any right or remedy by the Collateral Agent and
the other Secured Parties hereunder, in each case, with respect to the Revolving
Priority Collateral and Revolving Liens are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Supplement with respect
to the Revolving Priority Collateral and the Revolving Liens, the provisions of
the Intercreditor Agreement shall prevail.



--------------------------------------------------------------------------------

[The remainder of the page is intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Collateral Agent have duly executed this
Supplement as of the day and year first above written.

 

MILACRON MARKETING COMPANY LLC By:  

/s/ Bruce A. Chalmers

Name:   Bruce A. Chalmers Title:   Chief Financial Officer & Treasurer

 

[Milacron - Signature Page to IPSAS]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Collateral Agent By:  

/s/ Richard Barritt

Name:   Richard Barritt Title:   Vice President

 

[Milacron - Signature Page to IPSAS]



--------------------------------------------------------------------------------

SCHEDULE A TO

THE INTELLECTUAL PROPERTY

SECURITY AGREEMENT

UNITED STATES PATENTS

 

    

Assignee

  

Patent Title

   Serial No.    Filing Date   

Patent No.

  

Issue Date

  

Note

1.    Milacron Marketing Company    Non-Symmetric Multiple Layer Injection
Molded Products and Methods    15351089    11/14/2016          Cannot confirm -
pending 2.    Milacron Marketing Company    Hot runner co-injection nozzle   
62318155    04/04/2016          Cannot confirm - provisional

 

Schedule A